Citation Nr: 0011842	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  97-32 547A	)	DATE
	)
	)


THE ISSUE

Whether a June 1977 decision of the Board of Veterans' 
Appeals denying restoration of service connection for a 
psychosis should be revised or reversed on the grounds of 
clear and unmistakable error.

(The issue of whether an April 1992 rating decision that 
granted service connection for post traumatic stress disorder 
(PTSD) should be revised or reversed on the grounds of clear 
and unmistakable error, Docket Number 96-16 910, is the 
subject of a separate decision).


REPRESENTATION

Moving Party Represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party alleging clear and 
unmistakable error in a Board decision issued in June 1977.


FINDING OF FACT

The pleadings submitted by the moving party alleging clear 
and unmistakable error in the June 1977 Board decision do not 
clearly and specifically set forth the Board's claimed error 
of fact or law and why the result in the decision would have 
been manifestly different but for the alleged error.


CONCLUSION OF LAW

The motion is insufficient to support revision of the Board's 
June 1977 decision on the basis of clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1403(a) & (c), 20.1404(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).

Review to determine whether clear and unmistakable exists in 
a case may be instituted by the Board on its own motion, or 
upon request of a claimant at any time after the decision is 
made.  38 U.S.C.A. § 7111(c) and (d).  A request for revision 
is to be submitted directly to the Board and decided by the 
Board on the merits, 38 U.S.C.A. § 7111(e), and a claim filed 
with the Secretary requesting such reversal or revision is to 
be considered a request to the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  Generally, clear 
and unmistakable error is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were ignored or incorrectly applied.  Id.

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b)(1).  
However, for a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.  38 
C.F.R. § 20.1403(b)(2).

The Board's Rules of Practice further provide that while 
material included in the record on the basis of the 
aforementioned Rule (20.1403(b)(2)) is not considered new 
evidence, no new evidence will be considered in connection 
with the disposition of the motion.  38 C.F.R. § 20.1405(b) 
(emphasis added).

The regulations cited above also state that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).

Examples of situations that are not clear and unmistakable 
include, a changed diagnosis, i.e., a new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; the Secretary's failure to fulfill the duty to 
assist under 38 U.S.C.A. § 5107(a); and, allegations based on 
improper evaluation of evidence, i.e., a disagreement as to 
how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d)(1)-(3).

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition, a motion for clear and unmistakable error in a 
Board decision must satisfy specific pleading requirements, 
and if it does not, the motion must be denied.  38 C.F.R. 
§ 20.1404(b).  The motion must set forth clearly and 
specifically the alleged error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Id.

The above-cited regulatory authority was published with the 
specific intent to codify the current requirements for a 
viable claim of clear and unmistakable error that the United 
States Court of Appeals for Veterans Claims (the Court) has 
defined for claims of clear and unmistakable error in rating 
decisions.  See Russell v. Principi, 3 Vet. App. 310 (1992) 
(en banc); Damrel v. Brown, 6 Vet. App. 242 (1994). Fugo v. 
Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. 
App. 162 (1994); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); see also Crippen v. 
Brown, 9 Vet. App. 412 (1996) and Berger v. Brown, 10 Vet. 
App. 166 (1997).

With respect to the above, the Board notes that Congress 
intended that VA adopt the Court's interpretation of the term 
"clear and unmistakable error."  The notice of proposed 
rulemaking, 63 Fed. Reg. 27534, 27536 (1998), reflects that 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of [clear and unmistakable error]."  
143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks 
of Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

The Board may therefore rely on the well-established 
precedent of the Court on what exactly constitutes a valid 
claim of clear and unmistakable error, such as is set forth 
in Russell, Damrel, and Fugo.

In its decision of June 1977, the Board denied restoration of 
service connection for a psychosis.  The Board found that a 
psychosis was not shown to have had its onset in service or 
to have become manifest to a compensable degree within a year 
after service.  The Board further found that based on the 
evidence before it, a psychosis was first diagnosed following 
a period of hospitalization at a VA medical facility in June 
1972.

In September 1995, the moving party filed a request for 
reconsideration of the Board's June 1977 decision.  She 
asserted that the Board's 1977 decision was clearly and 
unmistakably erroneous for the following reasons: (1) the 
Board failed to consider or accord appropriate weight to all 
the evidence and material of record, to include records from 
the Social Security Administration (SSA) dated from 1972 to 
1983 as well as statements from the appellant, the veteran's 
representative and other witnesses; parenthetically, the 
Board notes that the SSA records were first associated with 
the claims file in October 1993; (2) the Board failed to 
accord the veteran the "benefit of the doubt" as required 
by law and regulation; and, (3) the Board's decision was 
erroneous because it did not ensure compliance with the duty 
to assist the veteran by requesting records from the SSA.

Based on these alleged errors, the appellant stated that the 
Board's June 1977 decision was void ab initio, as not in 
accord with applicable law and regulations, and that the 
appropriate remedy therefore was to "reinstate retroactively 
the rating in effect prior to the severance of 
compensation."

The request for reconsideration of the Board's June 1977 
decision was denied by the Board's Senior Deputy Vice 
Chairman, by direction of the Chairman, in December 1995.  
The Senior Deputy Vice Chairman found that the Board's 
decision contained findings of fact that had a plausible 
basis in the record, that the decision was consistent with 
the available evidence and applicable law/regulations, and 
that it contained clearly stated reasons and bases for the 
decision.

In May 1999, the moving party filed a statement requesting 
further review of the Board's decision of June 1977 on the 
grounds of clear and unmistakable error.  Although she 
submitted other statements and arguments, the moving party's 
September 1995 request for reconsideration best sets forth 
her pleadings of clear and unmistakable error in the June 
1977 decision.

In addressing first the matter of the inclusion of the SSA 
records that were associated with the claims file in 1993, 
the Board must deny this part of the moving party's motion on 
procedural grounds.  As detailed above, the regulations 
governing motions challenging a prior Board decision on the 
grounds of clear and unmistakable error prohibit 
consideration of new evidence in connection with such 
motions.  38 C.F.R. § 20.1403(b)(1) & (2) (1999).  Under the 
specific language of section 20.1403(b)(2), the Board's 
decision of June 1977 may not be challenged on the grounds 
that the appellate record as of the date of issuance should 
have included evidence deemed to be held constructively by 
VA, such, as in this case, SSA records.

In light of the above, the Board concludes that its decision 
of June 1977 was not clearly and unmistakably erroneous on 
any of the other grounds advanced by the moving party.  As 
stated by the Court and adopted in the regulations governing 
motions alleging clear and unmistakable error in prior Board 
decisions, for such error to exist, the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)); 38 C.F.R. §§ 20.1403(a) & (c), 20.1404(b) (1999).  
On this point, the Board must emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
clear and unmistakable.  Fugo, 6 Vet. App. at 43, 44 ("[i]t 
must always be remembered that [clear and unmistakable error] 
is a very specific and rare kind of 'error'" and, there is 
"presumption of validity to otherwise final decisions" and 
the "presumption is even stronger" when such cases are 
collaterally attacked on the basis of error).

Specifically, the Board finds that the moving party has 
failed to set forth reasons why the Board decision of June 
1977 was clearly and unmistakably erroneous to the extent 
that had any alleged errors not been committed, the outcome 
in the case would have been manifestly different.  Fugo, 6 
Vet. App. at 44.  Arguments (1) and (2) cited above are 
essentially disagreements with how the Board weighed or 
evaluated the evidence in its decision of June 1977.  38 
C.F.R. § 20.1403(d)(3) specifically states that a 
disagreement as to how facts were weighed or evaluated in a 
prior Board decision does not constitute clear and 
unmistakable error in a prior Board decision.  This section 
encompasses allegations based on the misapplication of the 
"benefit of the doubt" standard under 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102, as application of this standard 
is premised on the relative probative value the Board accords 
a given fact based on the evidence before it.  Argument (3) 
cited above is based on alleged violations of the duty to 
assist (Board failed to obtain the aforementioned SSA 
records).  However, 38 C.F.R. § 20.1403(d)(2) specifically 
states that VA's failure to fulfill the duty to assist is an 
example of what is not clear and unmistakable error.

The Board notes further that 38 C.F.R. § 20.1403(d)(1) 
specifically states that a new medical diagnosis that 
"corrects" an earlier diagnosis considered in the prior 
Board decision is another example of what is not clear and 
unmistakable error.  Hence, the moving party's arguments and 
contentions regarding her belief that the veteran's long-
standing psychiatric disorder was the now service-connected 
PTSD, which are supported by the recent hearing testimony and 
medical opinions of two private psychiatrists, is yet another 
example of what is not clear and unmistakable error.

In view of the above, the Board finds that, apart from her 
arguments cited above, all of which are examples of what is 
not clear and unmistakable error, the moving party has failed 
to set forth reasons why the Board decision of June 1977 was 
clearly and unmistakably erroneous.  The caselaw of the Court 
and the regulations cited above are clear on the point that 
allegations of clear and unmistakable error must be supported 
by specific allegations of error in fact or law in the Board 
decision, and if it is not absolutely clear that a different 
result would have ensued but for the error, the error 
complained of cannot be clear and unmistakable.  The motion 
filed by the moving party herein lacks these pleading 
requirements.
Accordingly, the Board concludes that the moving party has 
failed to set forth clearly and specifically a legal or 
factual basis to support a reason why the result in June 1977 
Board decision would have been manifestly different but for 
the alleged errors.  38 C.F.R. §§ 20.1403(a), 20.1404(b) 
(1999).


ORDER

The motion alleging clear and unmistakable error in the 
Board's June 1977 decision is denied.



		
	THOMAS J. DANNAHER
Member, Board of Veterans' Appeals


 


